DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-29, 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang (7,526,566) in view of Giroud et al (US 2008/0151696).

Ang teaches:

21. (New) A device comprising:
one or more network communications interfaces (col. 4, ll. 50-65);
one or more microphones (col. 4, l. 58);
one or more speakers (col. 4, l. 61);
one or more memories (col. 13, l. 17);
one or more processors (col. 4, ll. 50-65); and

receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command indicating a notification time at which to request second audio data from a network source (col. 9, ll. 49-60);
sending, via the one or more network communications interfaces and at or approximately at the notification time, a request for the second audio data to the network source(alarm time as in col. 12, l. 61 – col. 13, l. 21);
determining that the second audio data has not been received (backup sounds col. 12, l. 61 – col. 13, l. 21); and
causing output of third audio data using the one or more speakers (backup sounds col. 12, l. 61 – col. 13, l. 21).
Giroud teaches generating, using the one or more microphones, first audio data based at least on speech captured by the one or more microphones ([0085]);
sending, via the one or more network communications interfaces, the first audio data to one or more network-based computing devices for recognition of the speech ([0085]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Ang’s streaming alarm audio system with Giroud’s radio alarm system which voice capabilities to allow a a user to schedule an alarm hands free.






23. (New) The device of claim 21, wherein the second audio data comprises music or synthesized speech (col. 12, l. 61 – col. 13, l. 21).

24. (New) The device of claim 21, wherein the network source comprises a network-accessible music repository (streaming server col. 12, l. 61 – col. 13, l. 21).

25. (New) The device of claim 21, wherein the one or more non-transitory computer-readable media further store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform an act comprising storing the third audio data in the one or more memories prior to the notification time (backup audio col. 12, l. 61 – col. 13, l. 21).

26. (New) The device of claim 21, wherein the third audio data comprises at least one of music, synthesized speech, a cached report, an error message, an alert, a preconfigured tone (beeper col. 12, l. 61 – col. 13, l. 21), a preconfigured tune, an audio cue that indicates an error, or an initial portion of the second audio data.

28. (New) The device of claim 21, wherein determining that the second audio data has not been received comprises determining at least one of that:
the request timed out (link can not be establish col. 12, l. 61 – col. 13, l. 21);
a threshold time has passed since sending the request; or


29. (New) The device of claim 21, wherein the command further indicates a uniform resource locator (URL) at which to retrieve the second audio data at the notification time (col. 9, ll. 49-65).

30. (New) A device comprising:
one or more network communications interfaces (col. 4, ll. 50-65);
one or more microphones (col. 4, l. 58);
one or more speakers (col. 4, l. 61);
one or more memories (col. 13, l. 17);
one or more processors (col. 4, ll. 50-65); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (col. 4, ll. 50-65), cause the one or more processors to perform acts comprising:
receiving, via the one or more network communications interfaces from the one or more network-based computing devices, a command indicating a time for obtaining second audio data from a network source (col. 9, ll. 49-60);
attempting to obtain the second audio data from the network source at or approximately at the time;
determining that the second audio data has not been obtained (col. 12, l. 61 – col. 13, l. 21); and
causing the device to perform a contingent action (backup sounds col. 12, l. 61 – col. 13, l. 21).
Giroud teaches generating, using the one or more microphones, first audio data based at least on speech captured by the one or more microphones ([0085]);
sending, via the one or more network communications interfaces, the first audio data to one or more network-based computing devices for recognition of the speech ([0085]).



31. (New) The device of claim 30, wherein attempting to obtain the second audio from the network source comprises instructing another device to attempt to obtain the second audio (server col. 12, l. 61 – col. 13, l. 21).

32. (New) The device of claim 30, wherein the time is a recurring time that occurs on multiple days (recurring appointment, col. 10, ll. 11-19).

33. (New) The device of claim 30, wherein the command further indicates a uniform resource locator (URL) and attempting to obtain the second audio data comprises sending a request for the second audio request to the URL (col. 10, ll. 20-31).

34. (New) The device of claim 30, wherein determining that the second audio data has not been obtained comprises determining that at least one of that the second audio data has not been received within a threshold amount of time or that an error message has been received (no response from server col. 12, l. 61 – col. 13, l. 21)).

35. (New) The device of claim 30, wherein the command further indicates the contingent action to perform in response to determining that the second audio data has not been obtained (col. 12, l. 61 – col. 13, l. 21).

36. (New) The device of claim 30, wherein the one or more non-transitory computer-readable media further store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform an act comprising generating, using the one or more microphones, third audio data indicating the contingent action to perform in response to determining that the second audio data has not been obtained backup sounds col. 12, l. 61 – col. 13, l. 21).

37. (New) The device of claim 30, wherein the contingent action comprises at least one of monitoring a local sensor, caching monitored data, sending a command to another device, or outputting a notification (beep col. 12, l. 61 – col. 13, l. 21).

38. (New) The device of claim 30, wherein causing the device to perform the contingent action comprises causing the device to output third audio data using the one or more speakers (backup sounds col. 12, l. 61 – col. 13, l. 21).

39. (New) A method comprising:
generating, using one or more microphones associated with a device, first audio data based at least on speech captured by the one or more microphones (col. 4, ll. 50-65);
receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command indicating a notification time (alarm time as in col. 12, l. 61 – col. 13, l. 21);
determining that second audio data has not been received by the notification time;
and causing output of third audio data using one or more speakers associated with the device (backup sounds col. 12, l. 61 – col. 13, l. 21).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Ang’s streaming alarm audio system with Giroud’s radio alarm system which voice capabilities to allow a a user to schedule an alarm hands free.


40. (New) The method of claim 39, further comprising storing the third audio data in one or more memories associated with the device prior to the notification time (col 13, ll. 10-21).

41. (New) The method of claim 39, wherein the second audio data is to be received from a remote service that receives a second command to deliver the second audio data at the notification time (server -- col. 9, ll. 49-60).

42. (New) A method comprising:
receiving, via the one or more network communications interfaces and from the one or more network-based computing devices, a command indicating a time for obtaining second audio data from a network source (col. 9, ll. 49-60);
attempting to obtain the second audio data from the network source at or approximately at the time (alarm time as in col. 12, l. 61 – col. 13, l. 21);
determining that the second audio data has not been obtained (backup sounds col. 12, l. 61 – col. 13, l. 21); and
causing the device to perform a contingent action (backup sounds col. 12, l. 61 – col. 13, l. 21).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Ang’s streaming alarm audio system with Giroud’s radio alarm system which voice capabilities to allow a a user to schedule an alarm hands free.

43. (New) The method of claim 42, wherein causing the device to perform the contingent action comprises causing the device to output third audio data using the one or more speakers (backup sounds col. 12, l. 61 – col. 13, l. 21).



30. Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al (US 7,526,566) in view of Giroud et al (US 2008/0151696) in view of Bonner (US 2014/0203940).

Regarding claim 27, Bonner teaches wherein:
the second audio data comprises a first weather forecast provided from a network source ([0034]); and
the third audio data comprises a second weather forecast that was stored in the one or more memories prior to the notification time ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Ang’s streaming alarm audio system with Giroud’s radio alarm system which voice capabilities to allow a a user to schedule an alarm hands free with Bonner’s weather service to remind users when it’s raining so they don’t get caught outside in the rain (Bonner [0034]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655